DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the amendment filed July 26, 2021.  Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn-Carlson et al (US 2011/0029404 A1).

Regarding claims 1, 9, and 17, Hahn-Carlson discloses a computer-implemented method comprising: 
communicating, by a computer system, a connection request to a first corporate entity; the connection request includes an invitation, by a second corporate entity, for the first corporate entity to join a network of corporate entities (Hahn-Carlson:  Figure 3 -  verifies payor has a payor user account 326, if no sends invitation 328b); 
a corporate entity being a business organization, the second corporate entity being included in the network of corporate entities (Hahn-Carlson:  Figure 16 - fellow teachers); 
determining, by the computer system, the first corporate entity has confirmed the connection request to join the network of corporate entities based in part on the first corporate entity accessing a uniform resource locator provided in association with the connection request  (Hahn-Carlson:  Figure 16 - request URL); 
based at least in part on the determining, connecting, by the computer system, the first corporate entity with the second corporate entity, the connection enabling the network interaction between the first corporate entity and the network of corporate entities (Hahn-Carlson:  Figure 3 - ESP verifies payor has a payor user account 326, if no sends invitation 328b); 
subsequent to the connecting, receiving a request for payment (Hahn-Carlson:  Figure 16, paragraph [0081] -  wherein the groups are created by the user/payee before initiating the payment request); 
in response to the receiving of the request, effecting, by the computer system, a payment transaction between the first corporate entity and the second corporate entity based on a response to the request for the payment and instructing a first programming interface for accounting software utilized by the first corporate entity to reflect the payment transaction  (Hahn-Carlson:  Figure 17, 18).
Hahn-Carlson does not expressly disclose a corporate entity  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps would be performed the same regardless of the type of entity.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).


Regarding claims 2, 10, and 18, Hahn-Carlson discloses all of the limitations as noted above in claims 1, 9, and 17.  Hahn-Carlson further discloses wherein the network of corporate entities further instructs a second programming interface for accounting software utilized by the second corporate entity to reflect the payment transaction effected by the network of corporate entities (Hahn-Carlson: Figure 15, paragraph [0080] -  The user may have the option to view only one of active and inactive payment requests. In the example embodiment, sent requests screen 1502 displays a request name, an amount collected, a number of responses received, a status indicator, and a time of last activity indicator for each payment request).  

Regarding claims 7 and 15, Hahn-Carlson discloses all of the limitations as noted above in claims 1 and 9.  Hahn-Carlson further discloses confirming payment information for the first corporate entity (Hahn-Carlson: paragraph [0061] - In the example embodiment, EPS 112 is configured to transmit (F) a confirmation message to payee 104. The confirmation message may be, for example, a SMS message, an email, and/or a “push” notification via the app. In some embodiments, EPS 112 tracks which payors 108 have sent payment responses and may manage further confirmation and/or reminder messages about payment requests and/or payment responses).  

Regarding claims 8 and 16, Hahn-Carlson discloses all of the limitations as noted above in claims 1 and 9.  Hahn-Carlson further discloses generating a network ID for the first corporate entity (Hahn-Carlson: paragraph [0061] - In the example embodiment, EPS 112 is configured to transmit (F) a confirmation message to payee 104. The confirmation message may be, for example, a SMS message, an email, and/or a “push” notification via the app. In some embodiments, EPS 112 tracks which payors 108 have sent payment responses and may manage further confirmation and/or reminder messages about payment requests and/or payment responses).  





	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 4, 11, 12, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn-Carlson et al (US 2011/0029404 A1), in view of Rousso et al (US 2018/0147516 A1).  

Regarding claims 3, 11, and 19, Hahn-Carlson discloses all of the limitations as noted above in claims 1, 9, and 17.  Hahn-Carlson does not expressly disclose wherein the request for the payment further comprises a metadata portion that interfaces with accounting software utilized by the first corporate entity.  Rousso discloses wherein the request for the payment further comprises a metadata portion that interfaces with accounting software utilized by the first corporate entity (Rousso: paragraph [0044] - The Payment Facilitation Engine may then perform the purchase registration process (PRP) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Hahn-Carlson to have included wherein the request for the payment further comprises a metadata portion that interfaces with accounting software utilized by the first corporate entity, as taught by Rousso because it would facilitate payment (Rousso: paragraph [0044]).

Regarding claims 4, 12, and 20, Hahn-Carlson discloses all of the limitations as noted above in claims 1, 9, and 17.  Hahn-Carlson does not expressly disclose wherein information associated with a profile of the second corporate entity is automatically populated to the accounting software utilized by the first corporate entity in response to the connecting.  Rousso discloses wherein information associated with a profile of the second corporate entity is automatically populated to the accounting software utilized by the first corporate entity in response to the connecting (Rousso: paragraph [0044] - The Payment Facilitation Engine may then perform the purchase registration process (PRP) 148, which may include a buyer verification-PRP, which in an implementation involves verifying the buyer's registration data, credit and/or other procurement, logistics, or payment facilitation parameters (metadata)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Hahn-.

Claims 5, 6, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn-Carlson et al (US 2011/0029404 A1), in view of Rousso et al (US 2018/0147516 A1).  

Regarding claims 5 and 13, Hahn-Carlson discloses all of the limitations as noted above in claims 1 and 9.  Hahn-Carlson does not expressly disclose updating a credibility rating of the first corporate entity based on the payment transaction between the first corporate entity and the second corporate entity; and associating the updated credibility rating with a profile of the first corporate entity.  Psota discloses:
updating a credibility rating of the first corporate entity based on the payment transaction between the first corporate entity and the second corporate entity (Psota: paragraph [0483] - In an example, if a buyer's payment to a private shipper is trending out (longer time for the shipper to receive payment), the buyer's financial risk rating may be increased, paragraph [0326] - In another embodiment, the change in rating of a specific supplier may be presented as an alert);
and associating the updated credibility rating with a profile of the first corporate entity (Psota: paragraph [0152] - This determined credibility rating may be provided to the buyer through a user interface of the platform).  


Regarding claims 6 and 14, Hahn-Carlson discloses all of the limitations as noted above in claims 1 and 9.  Hahn-Carlson does not expressly disclose receiving terms defining an agreement between the first corporate entity and the second corporate entity that applies to the payment transaction between the first corporate entity and the second corporate entity; updating a credibility rating of the first corporate entity based on satisfaction of the terms in the agreement by the first corporate entity; and associating the updated credibility rating with the profile of the first corporate entity.  Psota discloses:
receiving terms defining an agreement between the first corporate entity and the second corporate entity that applies to the payment transaction between the first corporate entity and the second corporate entity (Psota: paragraph [0026] - standards of compliance);
updating a credibility rating of the first corporate entity based on satisfaction of the terms in the agreement by the first corporate entity; and associating the updated credibility rating with the profile of the first corporate entity (Psota: paragraph [0152] - This 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Hahn-Carlson to have included receiving terms defining an agreement between the first corporate entity and the second corporate entity that applies to the payment transaction between the first corporate entity and the second corporate entity; updating a credibility rating of the first corporate entity based on satisfaction of the terms in the agreement by the first corporate entity; and associating the updated credibility rating with the profile of the first corporate entity, as taught by Psota because it would facilitate in providing information to entities (Psota: abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625